DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 9-14 and 18-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/20 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Ross on 6/16/22.
The application has been amended as follows: 
1.  (Currently Amended) An identity verification computing device for processing an identity document application, the identity verification computing device comprising one or more processors in communication with one or more memory devices and being configured to:
receive an encrypted identity document request from a user computing device including a biometric value, an identity document object identifier, and request data, wherein the encrypted identity document request is encrypted at the user computing device using a first, public encryption key, and wherein the biometric value includes (i) a representation of a biometric sample and (ii) an indicator of successful authentication of the biometric sample at the user computing device, wherein the indicator is further encrypted using a first portion of a second encryption key;
decrypt the identity document request using the first, public encryption key;
parse the identity document object identifier from the decrypted identity document request;
query a trusted identity database using the identity document object identifier to retrieve, from the trusted identity database, trusted biometric data, including (i) a representation of a trusted biometric sample used by a payment processing system for authenticating payment transactions initiated using the user computing device and (ii) a second portion of the second encryption key;
decrypt the indicator using the second encryption key to verify the indicator;
determine a verification score based on the trusted biometric data, [[and]] the biometric value, and the verified indicator; 
generate a data package including the verification score, the identity document object identifier, and the request data;
encrypt the data package; and 
transmit the encrypted data package to a sponsoring authority computing device, the sponsoring authority computing device used to process the encrypted data package to determine whether to grant or deny the identity document request.
2.  (Original) The identity verification computing device of Claim 1, being further configured to append a cryptographic signature to the data package, based on a hash value of the data package and a key value associated with the sponsoring authority computing device. 
3. (Currently Amended) The identity verification computing device of Claim 1, being further configured to:
determine a biometric profile identifier based on the request data; and
retrieve trusted biometric data further based on the biometric profile identifier.
4. (Cancelled)  
5.  (Currently Amended) The identity verification computing device of Claim [[4]] 1, wherein the representation of the biometric sample includes a hash value of a fingerprint image, and the representation of a trusted biometric sample  includes the fingerprint image.
6. (Cancelled)   
7. (Cancelled) 
8. (Cancelled)  
9.  (Currently Amended)   The identity verification computing device of Claim 1, wherein the user computing device includes a digital wallet application, the payment processing system associated with the digital wallet application, and wherein the identity verification computing device is configured to retrieve the trusted biometric data that is stored in the trusted identity database by the processing system 
10.  (Original) The identity verification computing device of Claim 1, wherein the identity document is at least one of digital passport renewal, driver’s license renewal, visa renewal, and residence permit renewal.
11.  (Original) The identity verification computing device of Claim 1, wherein the identity verification computing device comprises a server system.
12.  (Currently Amended) A method of identity verification for processing an identity document application, the method including an identity verification computing device having one or more processors in communication with one or more memory devices, the method comprising:
receiving an encrypted identity document request from a user computing device including a biometric value, an identity document object identifier, and request data, wherein the encrypted identity document request is encrypted at the user computing device using a first, public encryption key, and wherein the biometric value includes (i) a representation of a biometric sample and (ii) an indicator of successful authentication of the biometric sample at the user computing device, wherein the indicator is further encrypted using a first portion of a second encryption key;
decrypting the identity document request using the first, public encryption key;
parsing the identity document object identifier from the decrypted identity document request;
querying a trusted identity database using the identity document object identifier to retrieve, from the trusted identity database, trusted biometric data, including (i) a representation of a trusted biometric sample used by a payment processing system for authenticating payment transactions initiated using the user computing device and (ii) a second portion of the second encryption key;
decrypting the indicator using the second encryption key to verify the indicator;
determining a verification score based on the trusted biometric data, [[and]] the biometric value, and the verified indicator; 
generating a data package including the verification score, the identity document object identifier, and the request data;
encrypting the data package; and 
transmitting the encrypted data package to a sponsoring authority computing device, the sponsoring authority computing device used to process the encrypted data package to determine whether to grant or deny the identity document request. 
13. (Original) The method of Claim 12, further comprising appending a cryptographic signature to the data package, based on a hash value of the data package and a key value associated with the sponsoring authority computing device. 
14. (Currently Amended) The method of Claim 12, further comprising:
determining a biometric profile identifier based on the request data; and
retrieving trusted biometric data further based on the biometric profile identifier.
15. (Cancelled)   
16. (Cancelled) 
17. (Cancelled)    
18.  (Original) The method of Claim 12, wherein receiving an encrypted identity document request comprises receiving at least one of a digital passport renewal request, a driver’s license renewal request, a visa renewal request, and a residence permit renewal request. 
19.  (Currently Amended) The method of Claim 18, wherein the identity verification computing device comprises a server system receiving trusted biometric usage data from the payment processing system, and wherein determining a verification score based on the trusted biometric data and the biometric value comprises evaluating a frequency of successful authentication of the biometric usage data by payment processing system.
20.  (Currently Amended) A non-transitory computer readable medium that includes computer executable instructions for electronically verifying an identity of an identity document applicant, wherein when executed by at least one host computing device having at least one processor in communication with a memory device, the computer executable instructions cause the at least one host computing device to:
receive an encrypted identity document request from a user computing device including a biometric value, an identity document object identifier, and request data, wherein the encrypted identity document request is encrypted at the user computing device using a first, public encryption key, and wherein the biometric value includes (i) a representation of a biometric sample and (ii) an indicator of successful authentication of the biometric sample at the user computing device, wherein the indicator is further encrypted using a first portion of a second encryption key; 
decrypt the identity document request using the first, public encryption key;
parse the identity document object identifier from the decrypted identity document request;
query a trusted identity database using the identity document object identifier to retrieve, from the trusted identity database, trusted biometric data, including (i) a representation of a trusted biometric sample used by a payment processing system for authenticating payment transactions initiated using the user computing device and (ii) a second portion of the second encryption key;
decrypt the indicator using the second encryption key to verify the indicator;
determine a verification score based on the trusted biometric data, [[and]] the biometric value, and the verified indicator; 
generate a data package including the verification score, the identity document object identifier, and the request data;
encrypt the data package; and 
transmit the encrypted data package to a sponsoring authority computing device, the sponsoring authority computing device used to process the encrypted data package to determine whether to grant or deny the identity document request.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art of record, Wohlken et al. U.S. Pub. No. 20180189583, discloses trusted mobile biometric enrollment method comprising identifying data about a user, the identifying data including a digital self-image  of the user, and extracting, by the computing device, one or more biometric identifiers about the user; verifying, by the computing device, at least one biometric identifier at least against a database that contains information about a plurality of individuals, and receiving a confirmatory indicator associated with the user; and processing a pre-enrollment request associated with the user, the pre-enrollment request being associated with an identity verification program.
Another prior art of record, Stern et al. U.S. Pat. No. 8458465, discloses biometric authentication system that provides a trusted third party biometric authentication capability for independent  confirmation of identity of parties, wherein a repository of biometric templates for registered parties is disclosed that permit a biometric templates for registered parties that permit a biometric authenticator to perform independent authentication services for other parties by matching received biometric information against biometric information in the repository.
Prior art of record does not explicitly disclose, in light of other features recited in independent claims, wherein the encrypted identity document request is encrypted at the user computing device using a first, public encryption key, and wherein the biometric value includes (i) a representation of a biometric sample and (ii) an indicator of successful authentication of the biometric sample at the user computing device, wherein the indicator is further encrypted using a first portion of a second encryption key; decrypt the identity document request using the first, public encryption key; parse the identity document object identifier from the decrypted identity document request; query a trusted identity database using the identity document object identifier to retrieve, from the trusted identity database, trusted biometric data,  the trusted biometric data including (i) a representation of a trusted biometric sample used by a payment processing system for authenticating payment transactions initiated using the user computing device and (ii) a second portion of the second encryption key; decrypt the indicator using the second encryption key to verify the indicator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al. U.S. Pub. No. 20150317466 discloses certificate verification system.
Peirce U.S. Pat. No. 7690032 discloses method for confirming the identity of a user.
Miu et al. U.S. Pat. No. 9876803 discloses method for identity management.
Sehr U.S. Pat. No. 6085976 discloses method utilizing multi-application passenger cards.
Wankmueller et al. U.S. Pub. No. 20080082452 discloses proxy authentication method.
Elderfield et al. U.S. Pub. No. 20040003295 discloses biometric document authentication system.
Smith et al. U.S. Pub. No. 20170317997 discloses method of providing verification of the identity of a digital entity using a centralized or distributed ledger.
Oberhauser et al. U.S. Pub. 20170111175 discloses method for managing digital identities.
Feraud U.S. Pub. No. 20160072979 discloses method of securely transmitting an image from an electronic identity document to a terminal.
Freeman et al. U.S. Pub. No. 20040162984 discloses secure identity and privilege system.
Lane et al. U.S. Pub. No. 20040100363 discloses birth and other legal document having an RFID device for authentication.
Samar U.S. Pub. No. 20030140233 discloses method for facilitating low-cost and scalable digital identification authentication.
Andersson U.S. Pub. No. 20120116918 discloses secure payment mechanism.
Robinson et al. U.S. Pat. No. 9406067 discloses method for verifying identity.
Kyle U.S. Pub. No. 20050084139 discloses identity verification system with interoperable and interchangeable input devices.
Kragh U.S. Pat. No. 10255419 discloses identity validation and verification system and associated method.
Daniel U.S. Pat. No. 8074878 discloses method of pre-approving applicants for visa processing using an emerging country’s international travel approval control card.
Daniel U.S. Pat. No. 7950577 discloses method for verifying authorized using an immigration customs visa card.
Lacey U.S. Pub. No. 20150095352 discloses method for sharing verified identity documents.
Nassiri U.S. Pub. No. 20080209516 discloses signature and identity authentication and documentation using a third party witnessed authenticator via a video conference.
Richards et al. U.S. Pub. No. 20150128240 discloses determining identity of individuals using authenticators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431